 


109 HR 3264 IH: Railroad Track Modernization Act of 2005
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3264 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Young of Alaska (for himself, Mr. Oberstar, Mr. LaTourette, and Ms. Corrine Brown of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Secretary of Transportation to establish a grant program for the rehabilitation, preservation, or improvement of railroad track. 
 
 
1.Short titleThis Act may be cited as the Railroad Track Modernization Act of 2005. 
2.Capital grants for railroad track 
(a)AmendmentChapter 223 of title 49, United States Code, is amended to read as follows: 
 
223Capital grants for railroad track 
 
Sec 
22301. Capital grants for railroad track 
22301.Capital grants for railroad track 
(a)Establishment of program 
(1)EstablishmentThe Secretary of Transportation shall establish a program of capital grants for the rehabilitation, preservation, or improvement of railroad track (including roadbed, bridges, and related track structures) of class II and class III railroads. Such grants shall be for rehabilitating, preserving, or improving track used primarily for freight transportation to a standard ensuring that the track can be operated safely and efficiently, including grants for rehabilitating, preserving, or improving track to handle 286,000 pound rail cars. Grants may be provided under this chapter— 
(A)directly to the class II or class III railroad; or 
(B)with the concurrence of the class II or class III railroad, to a State or local government. 
(2)State cooperationClass II and class III railroad applicants for a grant under this chapter are encouraged to utilize the expertise and assistance of State transportation agencies in applying for and administering such grants. State transportation agencies are encouraged to provide such expertise and assistance to such railroads. 
(3)Interim regulationsNot later than December 31, 2005, the Secretary shall issue temporary regulations to implement the program under this section. Subchapter II of chapter 5 of title 5 does not apply to a temporary regulation issued under this paragraph or to an amendment to such a temporary regulation. 
(4)Final regulationsNot later than October 1, 2006, the Secretary shall issue final regulations to implement the program under this section. 
(b)Maximum Federal shareThe maximum Federal share for carrying out a project under this section shall be 80 percent of the project cost. The non-Federal share may be provided by any non-Federal source in cash, equipment, or supplies. Other in-kind contributions may be approved by the Secretary on a case by case basis consistent with this chapter. 
(c)Project eligibilityFor a project to be eligible for assistance under this section the track must have been operated or owned by a class II or class III railroad as of the date of the enactment of the Railroad Track Modernization Act of 2005. 
(d)Use of fundsGrants provided under this section shall be used to implement track capital projects as soon as possible. In no event shall grant funds be contractually obligated for a project later than the end of the third Federal fiscal year following the year in which the grant was awarded. Any funds not so obligated by the end of such fiscal year shall be returned to the Secretary for reallocation. 
(e)Employee protectionThe Secretary shall require as a condition of any grant made under this section that the recipient railroad provide a fair arrangement at least as protective of the interests of employees who are affected by the project to be funded with the grant as the terms imposed under section 11326(a), as in effect on the date of the enactment of the Railroad Track Modernization Act of 2005. 
(f)Labor standards 
(1)Prevailing wagesThe Secretary shall ensure that laborers and mechanics employed by contractors and subcontractors in construction work financed by a grant made under this section will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under the Act of March 3, 1931 (known as the Davis-Bacon Act; 40 U.S.C. 276a et seq.). The Secretary shall make a grant under this section only after being assured that required labor standards will be maintained on the construction work. 
(2)Wage ratesWage rates in a collective bargaining agreement negotiated under the Railway Labor Act (45 U.S.C. 151 et seq.) are deemed for purposes of this subsection to comply with the Act of March 3, 1931 (known as the Davis-Bacon Act; 40 U.S.C. 276a et seq.). 
(g)StudyThe Secretary shall conduct a study of the projects carried out with grant assistance under this section to determine the public interest benefits associated with the light density railroad networks in the States and their contribution to a multimodal transportation system. Not later than March 31, 2007, the Secretary shall report to Congress any recommendations the Secretary considers appropriate regarding the eligibility of light density rail networks for Federal infrastructure financing. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $350,000,000 for each of the fiscal years 2006 through 2008 for carrying out this section.. 
(b)Conforming amendmentThe item relating to chapter 223 in the table of chapters of subtitle V of title 49, United States Code, is amended to read as follows: 
 
 
223.CAPITAL GRANTS FOR RAILROAD TRACK22301. 
 
